Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed September 2, 2021. Claims 1, 3, 6, 9-13, 15, 18-20, and 22 have been amended; claims 4, 5, 7, 8, and 14 have been canceled; and claims 23-25 have been newly added. Claims 1-3, 6, 9-13, 15-25 are pending. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/AU2018/050364, filed April 20, 2018 under 35 U.S.C. 365(c), is acknowledged. 
Acknowledgment is also made of Applicant’s claims for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies as required by 37 CFR 1.55 have been received for Australian Patent Application Nos. AU 2017901443 and AU 2018900791, which applications were filed in the Commonwealth of Australia on April 20, 2017 and March 9, 2018, respectively. 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 16-25, is acknowledged. Applicant’s elections of i) “encapsulate” as the manner in which the liquid crystalline particles hold the active, and ii) “following melting” as the timing of mixing the active with the amphiphilic compound are both also acknowledged. The Examiner has determined that claims 16-25 read on the elected subject matter. 

Election was made without traverse in the reply filed on September 2, 2021. Claims 16-25 are currently under examination. 
Claim Objections
Claims 16 and 21 are objected to for improper English grammatical form for the following reasons:
1. Since the various recited steps are presented in outline format, there should be a colon after “comprising”.
2. There should be a comma after each bulleted step, and a semicolon after the last bulletted step before the wherein clause. 
3. There appears to be an extraneous comma between “wherein” and “when”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 21 are directed to “a method of preparing an ODT”. However, the acronym “ODT” is not defined by the claim. Claims must stand alone to define the invention, and should not rely on the specification, drawings, or extraneous materials to give them meaning. Therefore, the acronym “ODT” should first be defined by its formal chemical name, and then the acronym can be subsequently employed. 
Claims 16 and 21 require the step of “mixing an active ingredient with the amphiphilic compound”. However, the claim is directed to a method of preparing an ODT, not e.g. a method of treating a particular disease or condition present in a subject. One of ordinary skill in the art cannot definitively ascertain what the “active ingredient” must necessarily be active against, and thus cannot definitively ascertain the metes and bounds of what constitutes an “active ingredient”. 
Claims 17-20 and 22-25 are indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sivert et al. (WIPO International Application Pub. No. WO 2015/189726).
Applicant Claims
Applicant’s elected subject matter is directed to a method of preparing an orally disintegrating tablet (ODT) for sublingual or buccal administration comprising heating an amphiphilic compound (e.g. glycerol monooleate***) to its melting point, mixing an active ingredient with the amphiphilic compound until dispersed, cooling the mixture to 
***Applicant’s spec defines “glycerol monooleate” as an amphiphilic compound capable of self-assembly, and which self-assembles,  into liquid crystalline particles in the form of cubosomes upon contact with a hydrophilic solvent. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Sivert et al. disclose a method of preparing an orally disintegrating tablet (ODT) comprising heating a lipid compound to its melting point, mixing an active ingredient with the lipid compound until dispersed, cooling the mixture to a solid state, combining the mixture with at least one pharmaceutically acceptable excipient to form a blend, and compressing the blend to form the ODT; wherein the lipid compound can be e.g. glycerol monooleate (MP 35C) and is heated to 2-3C above its melting point (i.e. is not heated to more than 10C above its melting point); and wherein the ODT has a hardness of 20-50 N (i.e. about 2-5 kp) and disintegrates in 10-90 seconds (i.e. within 15 minutes) of contact with a hydrophilic solvent, such as saliva or water (abstract; paragraphs 0018, 0038, 0041, 0042, 0049, 0052, 0077-0079, 0082). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Sivert et al. does not appear to explicitly anticipate the instantly claimed subject matter with one specific example or preferred embodiment (i.e. presuming that glycerol et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Sivert et al., outlined supra, to devise Applicant’s presently claimed method. 
Sivert et al. disclose a method of preparing an orally disintegrating tablet (ODT) comprising heating a lipid compound to its melting point, mixing an active ingredient with the lipid compound until dispersed, cooling the mixture to a solid state, combining the mixture with at least one pharmaceutically acceptable excipient to form a blend, and compressing the blend to form the ODT; wherein the lipid compound is heated to 2-3C above its melting point (i.e. is not heated to more than 10C above its melting point); and wherein the ODT has a hardness of 20-50 N (i.e. about 2-5 kp) and disintegrates in 10-90 seconds. Since Sivert et al. discloses that glycerol monooleate is a suitable lipid compound for making such an ODT by such a method, one of ordinary skill in the art would thus be motivated to employ glycerol monooleate (i.e. which Applicant defines as “an amphiphilic compound capable of self-assembly, and which self-assembles, into liquid crystalline particles in the form of cubosomes upon contact with a hydrophilic solvent” and thus meets these limitations) as the lipid compound, with the reasonable expectation that the resulting 
The Sivert et al. method does not require any time delays in performing the steps of the process, and thus all steps would be understood by one of ordinary skill in the art as taking place immediately and the performing of the order of steps occurring in immediate succession. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617